DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
2.	Acknowledgment is made of Applicant’s submission of the present application, dated April 27, 2020. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 

Acknowledgment
3.	Acknowledgment is made of the applicant’s response to the Notice of Incomplete Reply on June 26, 2020. 

Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on April 27, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Drawings
6.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show what the components are. 
Regarding FIG. 6, a part of the figure, i.e., from the most recent submission dated on June 26, 2020, shows as follows:


    PNG
    media_image1.png
    353
    741
    media_image1.png
    Greyscale


FIG. 6 is objected to since the text is not presented clearly in box 601. Actually, it is pretty fuzzy. 
7.	Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 11-15 rejected under 35 U.S.C. 112(b).
Regarding claim 11, it recites, “A method for routing communications from a low-trust domain to a high-trust domain, the method implemented by a first processor and a second processor, the method comprising: 
receiving a packet from the low-trust domain to be transmitted to the high-trust domain, wherein the packet includes a message and a source address; 
comparing, by the first processor, the source address to a white list of source addresses; 
...”
The claim is a method-steps claim that is implemented by a first processor and a second processor. It includes multiple steps, e.g., receiving and comparing steps. 
For the receiving step, i.e., “receiving a packet” as indicated in italics above, the receiving party/entity is not defined in the claim. In other words, by the first processor or the second processor? 
Consequently, claim 11 is rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter which the applicant regards as the invention.
Claims 12-15 are rejected since they all depend from claim 11.
10.	Claims 11-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

Allowable Subject Matter
11.	Claims 1-10 and 16-20 are allowed. Claims 11-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) presented above.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Mahaffey et al. (US 2015/0188949) and Zhang et al. (US 10,863,494) are generally directed to various aspects of the mechanism for managing the use of gateways on a network includes authenticating a user, determining and managing a path between a user computing device and a destination computing device, the path including at least one of the gateways, and managing user traffic on the path according to a policy associated with the user; the method for time domain resource allocations in wireless communications systems, including time-domain symbol determination and indication using a combination of higher layer and downlink control information signaling for physical downlink shared channel and physical uplink shared channel, time domain resource allocations for mini-slot operations, rules for postponing and dropping for multiple mini-slot transmission, and collision handling of sounding reference signals with semi-statically or semi-persistently configured uplink transmissions. 
However, in consideration of the Applicant’s submission of claim limitations, the information disclosure statement filed on April 27, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“if the source address matches the white list, compare the message to one or more messaging requirements; and if the message meets the one or more messaging requirements, write the message to a memory;” and “wherein the second processor is programmed to: read the message from the memory; compare the message to a plurality of stored values; and if the message matches the plurality of stored values, act upon the message” as specified in claim 1.
Claims 11 and 16 include the similar limitations.
Dependent claims 2-10, 12-15, and 17-20 are also allowable for incorporating the features recited in the independent claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mahaffey et al. (US 2015/0188949) is generally directed to various aspects of the method for managing the use of gateways on a network includes authenticating a user, determining and managing a path between a user computing device and a destination computing device, the path including at least one of the gateways, and managing user traffic on the path according to a policy associated with the user;
Zhang et al. (US 10,863,494) is generally directed to various aspects of the method for time domain resource allocations in wireless communications systems, including time-domain symbol determination and indication using a combination of higher layer and downlink control information signaling for physical downlink shared channel and physical uplink shared channel, time domain resource allocations for mini-slot operations, rules for postponing and dropping for multiple mini-slot transmission, and collision handling of sounding reference signals with semi-statically or semi-persistently configured uplink transmissions;
Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference;
Lo (US 2018/0020441) is cited to show the collaborative transmission in a wireless communication system, wherein the control information indicates time-frequency resources allocated or assigned for data transmission by the transmitter;
	Dinan et al. (US 2013/0170435) is cited to show the control plane information that comprises first label value for transmitting a first plurality of packets to the base station and second label value for transmitting a second plurality of packets to the packet network gateway.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473